United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                   UNITED STATES COURT OF APPEALS
                                                           April 16, 2003
                           For the Fifth Circuit
                                                      Charles R. Fulbruge III
                                                              Clerk

                               No. 02-50930
                             Summary Calendar




In The Matter Of: RODNEY K DANSEREAU; HILTRUDE M DANSEREAU;

                 Debtors

-------------------------

CASH-N-ADVANCE

                 Appellant

   v.

RODNEY K DANSEREAU; HILTRUDE M DANSEREAU

                 Appellees

**********************************

In The Matter Of:ROBERT MORGAN; TRACY LYNN KRINGS

                 Debtors

- - - - - - - - - - - -

CASH-N-ADVANCE

                 Appellant

   v.

ROBERT MORGAN; TRACY LYNN KRINGS

                 Appellees

************************************

In The Matter Of: MICHAEL ANDREW MADRID; LISELOTTE JENSEN MADRID
                 Debtors

- - - - - - - - - - - -

CASH-N-ADVANCE

                 Appellant

   v.

MICHAEL ANDREW MADRID; LISELOTTE JENSEN MADRID

                 Appellees

*************************************

In The Matter Of: CHRISTOPHER HOFFMANN; ROCHELLE DENICE HOFFMANN

               Debtors
_ _ _ _ _ _ _ _ _ _ _ _ _

CASH-N-ADVANCE

                 Appellant

   v.

CHRISTOPHER HOFFMANN; ROCHELLE DENICE HOFFMANN

                 Appellees

***************************************

In The Matter Of: JOAN L ROSENBROCK

               Debtor
_ _ _ _ _ _ _ _ _ _ _ _ _

CASH-N-ADVANCE

                 Appellant

   v.

JOAN L ROSENBROCK

                 Appellee

***************************************

                                2
In The Matter Of: WILLIE LEE HODGES; DYRENDA TUTAVENA HODGES

               Debtor
_ _ _ _ _ _ _ _ _ _ _ _

CASH-N-ADVANCE

                 Appellant

   v.

WILLIE LEE HODGES; DYRENDA TUTAVENA HODGES

                 Appellees

*******************************************

In The Matter Of: DEMETRIUS DUDLEY DAVIS; MARY ANN DAVIS

               Debtor
_ _ _ _ _ _ _ _ _ _ _ _ _

CASH-N-ADVANCE

                 Appellant

   v.

DEMETRIUS DUDLEY DAVIS; MARY ANN DAVIS

                 Appellees



          Appeal from the United States District Court
                For the Western District of Texas
         W-02-CV-81, W-02-CV-82, W-02-CV-83, W-02-CV-84
               W-02-CV-85, W-02-CV-86, W-02-CV-87

                             March 17, 2003


Before DAVIS, WIENER and EMILIO GARZA, Circuit Judges




                                   3
PER CURIAM:*

      Cash-N-Advance asks this court to reverse the order of the

district court upholding the       bankruptcy court’s imposition of

sanctions against Cash-N-Advance for classifying unsecured claims

as “priority” claims in seven Chapter 13 Bankruptcy proceedings

with no arguable legal or factual basis for doing so.                We review

the   Bankruptcy   Court’s   imposition    of   sanctions     for    abuse   of

discretion.     We are satisfied that the bankruptcy court did not

abuse its discretion in imposing sanctions against Cash-N-Advance

and affirm the district court’s judgment.

      Federal Rule of Bankruptcy Procedure 9011 (the counterpart of

Fed. R. Civ. P. 11) authorizes the Bankruptcy Court to impose

sanctions against attorneys, law firms or individuals who violate

the rule.      Section 9011(c) grants authority to the bankruptcy

court to impose sanctions on its    own initiative.         “If after notice

and a   reasonable   opportunity   to     respond,”   the    court    finds a

violation of the rule, the court may impose sanctions.                Fed. R.

Bankr. P. 9011.

      As applied to this case, 9011(b) required that an attorney for

Cash-N-Advance sign each of the proofs of claim submitted to the

court and certify, among other things, that           “to the best of the

person’s    knowledge,   information,   and     belief,   formed     after   an


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   4
inquiry reasonable under the circumstances”      the claims were

warranted by      law and the factual contentions had evidentiary

support.   Fed. R. Bankr. P. 9011(a) and (b).    The record amply

supports the bankruptcy judge’s finding that Cash-N-Advance filed

priority status claims without any factual or legal basis. Cash-N-

Advance also received the required notice and had more than a

reasonable opportunity to respond. Cash-N-Advance filed a Response

to the Bankruptcy Court’s Show Cause Order and participated in a

hearing on the motion for sanctions.

     For the reasons given above, we AFFIRM the judgment of the

district court.




                                 5